Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arikatla et al., US PGPub 2018/0157752, in view of Manoharan et al., US PGPub 2015/0277775.
With respect to claim 1, Arikatla teaches a method for host-based caching, the method comprising: 
receiving, by a host, a request for data, in par. 46, the storage access operation, such as a data read on host machine 200a;
identifying, by the host, a host in a plurality of hosts that owns a dataspace portion that includes the data, so as to store the data for sharing with other hosts in the plurality of hosts, in pars. 53-54, where different portion of the dataspace (different folders, files or portions thereof) are stored on different host machines.
Arikatla fails to teach the data is stored locally in the host in a cache. Manoharan teaches this in par. 16.
It would have been obvious to one of ordinary skill in the art, having the teachings of Arikatla and Manoharan before him before the earliest effective filing date, to modify the host storing method of Arikatla with the host storing method of Manoharan, in order to migrate workloads across host computing systems based on usage characteristics, which improves performance, as taught by Manoharan in par. 11.
With respect to claim 2, Arikatla teaches the method of claim 1, wherein each host in the plurality of hosts owns a unique portion of the dataspace as to store data associated with its unique portion for sharing with other hosts, in par. 60, where the namespace corresponds to the dataspace of the claim, and the FSVMs identify the host that owns the data in the 
With respect to claim 3, Arikatla teaches the method of claim 1, wherein identifying the host that owns the dataspace portion that includes the data comprises: determining that the host that received the request for the data owns the dataspace portion that includes the data, in par 46, where the host machine 200b contains the data.
With respect to claim 4, Arikatla teaches the method of claim 3, further comprising: retrieving, by the host, the data from its own cache, in pars. 46-47, where when the data is on host machine 200b, the local storage 122b contains the data, which corresponds to the cache of the claim.
With respect to claim 5, Arikatla teaches the method of claim 1, further comprising: requesting, by the host, the data from the host that owns the dataspace portion that includes the data, in par. 46, when the data is not on host 200b, the request is redirected to host 200c for the data.
With respect to claim 6, Manoharan teaches the method of claim 1, wherein identifying the host that owns the dataspace portion that includes the data comprises: 
determining a hash value corresponding to the data, in par. 16, the hash signatures; and 
identifying the host that owns the dataspace portion that includes the data based on the hash value, in par. 16, where one of the host computing systems 104A-N contains the data.
With respect to claim 7, Manoharan teaches the method of claim 6, wherein identifying the host that owns the dataspace portion that includes the data based on the hash value 
With respect to claim 8, Manoharan teaches the method of claim 6, wherein matching the subset of bits comprises:  searching a translation table for a subset of bits from the hash value; and identifying a host associated with the subset of bits, in par. 13, where the global digest table is the translation table that is searched to identify the host.
With respect to claim 9, Manoharan teaches the method of claim 6, further comprising: requesting, by the host, the data from the host that owns the dataspace portion that includes the data, in par. 16, where the requested data is in one of the host computing systems 140A-N.
With respect to claim 10, Manoharan teaches the method of claim 9, wherein requesting the data from the host that owns the dataspace portion that includes the data comprises: sending, by the host, the hash value to the host that owns the dataspace portion that includes the data, in par. 16 where the hash signature is sent to the host that has the data.
Claims 11-20 are a system that correspond to claims 1-10 and are rejected using similar logic.

Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive. Applicant states that Arikatla and Manoharan fail to teach “identifying, by the host, a host in a plurality of hosts that owns a dataspace portion that includes the data so as to store the data in its cache for sharing with other hosts in the plurality of hosts.” Arikatla teaches this limitation in pars. 53-54, where the examiner is considering different folders, files or portions .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136